Name: Commission Regulation (EEC) No 2553/88 of 16 August 1988 on offers tendered in respect of the first invitation to tender issued under the invitation to tender referred to in Regulation (EEC) No 2415/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 8 . 88 Official Journal of the European Communities No L 228/ 19 COMMISSION REGULATION (EEC) No 2553/88 of 16 August 1988 on offers tendered in respect of the first invitation to tender issued under the invitation to tender referred to in Regulation (EEC) No 2415/88 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 7 (3) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2415/88 of 1 August 1988 on the sale by tender, for export, of beef held by certain intervention agencies (3), intervention agencies have issued an invitation to tender in respect of certain quantities of beef which they hold ; Whereas no fixing of a minimum selling price should be made on the basis of offers received in response to the first individual invitation to tender : HAS ADOPTED THIS REGULATION : Article 1 '  For the first individual invitation to tender pursuant to Regulation (EEC) No 2415/88 in respect of which the time limit for the submission of tenders expired on 9 August 1988, no award shall be made . Article 2 This Regulation shall enter into force on 17 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. I2) OJ No L 198, 26. 7. 1988 , p. 24. (3) OJ No L 208, 2. 8 . 1988, p. 11 .